
	

114 HR 1296 : To amend the San Luis Rey Indian Water Rights Settlement Act to clarify certain settlement terms, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 1296
		IN THE SENATE OF THE UNITED STATES
		September 26, 2016ReceivedAN ACT
		To amend the San Luis Rey Indian Water Rights Settlement Act to clarify certain settlement terms,
			 and for other purposes.
	
	
 1.San Luis Rey settlement agreement implementationThe San Luis Rey Indian Water Rights Settlement Act (Public Law 100–675) is amended by inserting after section 111 the following:
			
				112.Implementation of settlement
 (a)FindingsCongress finds and recognizes as follows: (1)The City of Escondido, California, the Vista Irrigation District, the San Luis Rey River Indian Water Authority, and the Bands have approved an agreement, dated December 5, 2014, resolving their disputes over the use of certain land and water rights in or near the San Luis Rey River watershed, the terms of which are consistent with this Act.
 (2)The Bands, the San Luis Rey River Indian Water Authority, the City of Escondido, California, the Vista Irrigation District, and the United States have approved a Settlement Agreement dated January 30, 2015 (hereafter in this section referred to as the Settlement Agreement) that conforms to the requirements of this Act.
 (b)Approval and ratificationAll provisions of the Settlement Agreement, including the waivers and releases of the liability of the United States, the provisions regarding allottees, and the provision entitled Effect of Settlement Agreement and Act, are hereby approved and ratified.
 (c)AuthorizationsThe Secretary and the Attorney General are authorized to execute, on behalf of the United States, the Settlement Agreement and any amendments approved by the parties as necessary to make the Settlement Agreement consistent with this Act. Such execution shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Secretary is further authorized and directed to take all steps that the Secretary may deem necessary or appropriate to implement the Settlement Agreement and this Act.
					(d)Continued Federally Reserved And Other Water Rights
 (1)In generalNotwithstanding any other provision of law, including any provisions in this Act, the Bands had, have, and continue to possess federally reserved rights and other water rights held in trust by the United States.
 (2)Future proceedingsIn any proceeding involving the assertion, enforcement, or defense of the rights described in this subsection, the United States, in its capacity as trustee for any Band, shall not be a required party and any decision by the United States regarding participation in any such proceeding shall not be subject to judicial review or give rise to any claim for relief against the United States.
 (e)AllotteesCongress finds and confirms that the benefits to allottees in the Settlement Agreement, including the remedies and provisions requiring that any rights of allottees shall be satisfied from supplemental water and other water available to the Bands or the Indian Water Authority, are equitable and fully satisfy the water rights of the allottees.
 (f)No PrecedentNothing in this Act shall be construed or interpreted as a precedent for the litigation or settlement of Indian reserved water rights..
 2.Disbursement of fundsThe second sentence of section 105(b)(1) of the San Luis Rey Indian Water Rights Settlement Act (Public Law 100–675) is amended by striking the period at the end, and inserting the following:
			
 , provided that—(i)no more than $3,700,000 per year (in principal, interest or both) may be so allocated; and (ii)none of the funds made available by this section shall be available unless the Director of the Office of Management and Budget first certifies in writing to the Committee on Natural Resources of the House of Representatives and the Committee on Indian Affairs of the Senate that the federal budget will record budgetary outlays from the San Luis Rey Tribal Development Fund of only the monies, not to exceed $3,700,000 annually, that the Secretary of the Treasury, pursuant to this section, allocates and makes available to the Indian Water Authority from the trust fund..
		
	Passed the House of Representatives September 22, 2016.Karen L. Haas,Clerk
